Case 2:18-cv-00737-DMG-RAO Document 138-1 Filed 12/11/18 Page 1 of 2 Page ID
                                 #:1781


  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11                       UNITED STATES DISTRICT COURT
 12        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 FARADAY&FUTURE INC.,                     CASE NO. 2:18-cv-00737-DMG
 15              Plaintiff,                  [PROPOSED] ORDER DISMISSING
                                             ACTION WITH PREJUDICE
 16        vs.
                                             Hon. Dolly M. Gee
 17 EVELOZCITY, INC.,
 18              Defendant.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                 Case No. 2:18-cv-00737-DMG
                                  [PROPOSED] ORDER DISMISSING THE ACTION WITH PREJUDICE
Case 2:18-cv-00737-DMG-RAO Document 138-1 Filed 12/11/18 Page 2 of 2 Page ID
                                 #:1782


  1                                           ORDER
  2        The stipulation of the parties dismissing the above-captioned action is
  3 approved. The entire action is hereby dismissed with prejudice.
  4        IT IS SO ORDERED.
  5
  6 DATED: _______________, 2018
  7
  8
                                            The Honorable Dolly M. Gee
  9
                                            United States District Court Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [                                       -1-                     Case No. 2:18-cv-00737-DMG
